COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-14-00265-CV


In the Interest of D.A., A Child            §    From the 323rd District Court

                                            §    of Tarrant County (323-100117-14)

                                            §    February 5, 2015

                                            §    Opinion by Chief Justice Livingston

                                            §    Dissent by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order of dismissal. It is ordered that the order

of the trial court is reversed and the case is remanded to the trial court.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston